Citation Nr: 1042049	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  03-21 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, 
to include arthritis.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 10 
percent for the residuals of a left knee injury.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the benefits sought on appeal.  In November 2002, a 
rating action declined to reopen previously denied claims of 
entitlement to service connection for bilateral knee disorders.  
An August 2006 rating action declined to reopen a previously 
denied claim of entitlement to service connection for PTSD and 
denied entitlement to TDIU.  The appellant submitted Notices of 
Disagreement (NOD) in February 2003 and September 2006, 
respectively.  The appellant timely perfected his appeal for his 
bilateral knee disorders in August 2003.

With respect to the appellant's claims of entitlement to service 
connection for PTSD and TDIU, his VA Form 9, Substantive Appeal, 
was received on January 30, 2007.  The Board notes that this 
Substantive Appeal was not timely filed.  However, inasmuch as 
the RO has taken actions to indicate to the appellant that the 
issues of PTSD and TDIU are on appeal, and it took no steps to 
close the appeal, the requirement that there be a timely 
Substantive Appeal is deemed waived.  See Percy v. Shinseki, 23 
Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 
556 (2003) (per curiam order).

The appellant provided testimony in a Board Central Office 
hearing in July 2007, before the undersigned Veterans Law Judge.  
A transcript of that proceeding has been associated with the 
appellant's VA claims file.

These issues came before the Board in December 2007.  At that 
time, the Board reopened the appellant's claims of entitlement to 
service connection for a right knee disorder and PTSD, and 
remanded these claims on the merits as well as the claim of 
entitlement to TDIU, for additional evidentiary development.  The 
Board is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for PTSD, 
entitlement to an initial disability rating in excess of 10 
percent for the residuals of a left knee injury, and entitlement 
to TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The appellant will be notified if any 
further action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
appellant currently suffers from a right knee disorder, to 
include arthritis, which is the result of a disease or injury 
during active duty service, nor was arthritis manifested to a 
degree of 10 percent or more during the year following the 
appellant's separation from active duty service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by active 
duty service, nor may it be presumed to be.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1133, 1137, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.304, 3.307. 3.309 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to and 
following the initial adjudication of the appellant's claim, 
letters dated in October 2002, June 2005, February 2008 and 
September 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio, at 187.

Notice letters dated in February 2008 and September 2008 informed 
the appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  VA 
attempted to obtain treatment records from Womack Army Hospital 
as well as the Fort Bragg Dispensary, but received responses that 
these records were unavailable.  The appellant has at no time 
referenced additional outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  In fact, in 
March 2010, the appellant specifically indicated that he had no 
further evidence to submit in support of his claim.  See 
Appellant's Statement, March 24, 2010.

The record indicates that the appellant has undergone two VA 
examinations of his right knee and the results from those 
examinations have been included in the claims file for review.  
The most recent of those medical examinations occurred in October 
2009.  The examinations involved a review of the claims file, a 
thorough examination of the appellant, and an opinion that was 
supported by sufficient rationale.  Therefore, the Board finds 
that the examinations are adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim).  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

Additionally, the Board finds there has been substantial 
compliance with its December 2007 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the AMC scheduled the appellant for a 
medical examination and the appellant attended that examination.  
The AMC later issued a December 2009 Supplemental Statement of 
the Case.  Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of prior remand, as 
pertains to the issue at bar.  See Stegall, supra.  Therefore, in 
light of the foregoing, the Board will proceed to review and 
decide the claim based on the evidence that is of record 
consistent with 38 C.F.R. § 3.655 (2010).


As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the appellant is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The appellant has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the appellant has had a meaningful opportunity 
to participate in the adjudication of his claim(s) such that the 
essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant alleges that he currently suffers from a right knee 
disorder, to include arthritis, which is the result of an injury 
sustained in active duty service.  Specifically, the appellant 
alleges that during a training parachute jump at Fort Bragg, 
another soldier fell into his open parachute and caused him to 
fall to the ground, injuring his right knee.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2010).

Analysis

Review of the appellant's claims file indicates that he has a 
current diagnosis of an interstitial tear of the lower anterior 
cruciate ligament (ACL) fibers near the tibial insertion of the 
ACL, degenerative joint disease and knee joint infusion.  See VA 
Joints Examination Report, October 9, 2009.  Thus, element (1) 
under Hickson, current disability, has been satisfied.  See 
Hickson, supra.

The appellant's service treatment records indicate that upon 
entry into service, all systems were considered normal and the 
appellant himself indicated he was in good health.  He did, 
however, note that he suffered from swollen or painful joints, 
cramps in the legs, and a "trick" or locked knee.  See Standard 
Forms (SF) 88 & 89, Service Entrance Examination Reports, June 
27, 1967.  The Board notes that the appellant was not diagnosed 
with a right knee disability at the time of his entrance 
examinations.  In January 1968, the appellant was seen with 
complaints of right knee pain, which was assessed as ligamentous 
strain.  The appellant's right knee pain continued and in March 
1968, examination revealed no swelling or effusion.  The 
appellant had full range of motion of the knee with minimal 
tenderness and was diagnosed with a right knee strain.  No 
subsequent treatment for the right knee was noted.  Upon 
discharge from service in October 1969, all of the appellant's 
systems were considered normal, though it was noted that he had 
suffered a football injury to his right knee.  See SF 88 & 89, 
Service Separation Examination Reports, October 1, 1969.  
Accordingly, element (2) under Hickson, in-service disease or 
injury, has arguably been satisfied.  See Hickson, supra.

With respect to the one year presumptive period found in 38 
C.F.R. § 3.309(a) (during which a disability manifested to a 
compensable degree may be presumed to be related to service), the 
evidence of record does not include a diagnosis of arthritis 
during the one year presumptive period after service.  In that 
regard, the appellant himself does not contend that he sought 
treatment for arthritis during that time.

With respect to crucial element (3), medical nexus, the appellant 
was afforded two VA joints examinations.  In September 2005, the 
VA examiner noted that radiographic reports revealed the 
appellant's right knee to be within normal limits.  The appellant 
was diagnosed with right knee patellofemoral syndrome.  The VA 
examiner concluded that it was less likely as not that a 
ligamentous strain found in 1968 was related to the current right 
knee injury, as there was no clearly established pathophysiologic 
relationship between the two.  It was considered pure speculation 
by the appellant that his current disability was due to his 
parachute jumps in service.  See VA Joints Examination Report, 
September 22, 2005.

In October 2009, the appellant was diagnosed with a horizontal 
oblique degenerative cleavage tear of the posterior horn of the 
medial meniscus and abnormal signal extending to the lower 
body/midzone of the medial meniscus, suggesting a peripheral 
vertical tear of the meniscal midzone.  The VA examiner suspected 
an interstitial tear of the lower ACL fibers near the tibial 
insertion of the ACL.  The appellant was further diagnosed with 
degenerative joint disease and knee joint infusion.  The VA 
examiner opined that the appellant's right knee disorder was not 
likely related to his complaints of knee pain in service or 
related to repetitive stress and injury from parachute jumping in 
service.  The rationale behind this opinion was that the 
appellant began to report significant right knee problems after 
he had been diagnosed with diabetes mellitus and his inability to 
receive treatment for his knee due to other medical disabilities, 
and not due to any in-service injury.  See VA Joints Examination 
Report, October 9, 2009.

Further, review of the considerable medical treatment records 
following the appellant's release from active service does not 
reveal consistent right knee symptomatology, in accordance with 
38 C.F.R. § 3.303(b) (2010).  The appellant submitted private 
treatment records from M.H., dated in October 1983, indicating 
that he complained of right knee pain in 1977, but that the right 
knee did not exhibit symptomatology at that time.  In fact, it 
was not until 1999, when the appellant received treatment at the 
VA Medical Center, that he was diagnosed with right knee, and 
subsequently with degenerative arthritis and a meniscal tear, 
almost 30 years after his release from service.  The lapse of 
almost three decades between his service and the first diagnosed 
disability is probative evidence to be considered in determining 
whether his current disability may be traced back to his military 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Further, there is simply no credible medical evidence of 
record etiologically linking the appellant's current right knee 
disorder to his military service.  Rather, there is competent 
medical evidence specifically discounting this notion.

The appellant references a statement made by R.D.K., M.D., in 
January 2006.  At that time, Dr. R.D.K. noted that the appellant 
related his current right knee pain to a 1968 knee injury while 
on active duty.  The appellant indicated that his right knee pain 
had increased in severity over the past few years.  The appellant 
was diagnosed with degenerative arthritis of the right knee.  See 
Private Treatment Record, R.D.K., M.D., January 16, 2006.

Initially, the Board notes that Dr. R.D.K. did not review the 
appellant's claims file in conjunction with his examination of 
the appellant.  Further, Dr. R.D.K. did not specifically state 
that the appellant's current right knee disability was the result 
of his alleged in-service injury; he merely indicated that the 
appellant related the two.  Whether a physician provides a basis 
for a medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  Here, it is clear that Dr. R.D.K. is merely 
repeating history provided by the appellant.  In Black v. Brown, 
5 Vet. App. 177, 180 (1993), the Court stated that the Board may 
discount medical opinions that amount to general conclusions 
based on history furnished by the Veteran and that are 
unsupported by the clinical evidence.  Accordingly, the January 
2006 statement is afforded no probative weight.

The only remaining evidence in support of the appellant's claim 
consist of his lay statements alleging that his current right 
knee disability is the result of his time in service.  The Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  However, the Board finds 
that the appellant's lay statements in the present case are 
outweighed by the post-service treatment records (indicating a 
left knee disability that began years after service) and the 
negative VA medical opinions cited above.

The Board acknowledges that the appellant is competent to give 
evidence about what he experiences; for example, he is competent 
to discuss his right knee pain.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Evidence that relates the current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  Here, the appellant's contentions 
notwithstanding, the September 2005 and October 2009 VA examiners 
specifically determined that the appellant's right knee disorder 
was not related to service.  Therefore, chronicity of the 
condition and a link between the appellant's condition in service 
and the current diagnosis of degenerative arthritis and medial 
meniscal tear is not present."  There is no medical evidence 
refuting the VA examiners' unfavorable opinions.


Although the appellant has established that he currently suffers 
from right knee disorder, the evidence of record does not support 
a finding that this condition is the result of his time in 
service.  The appellant's claim fails on the basis of element (3) 
under Hickson.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.


ORDER

Entitlement to service connection for a right knee disorder, to 
include arthritis, is denied.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claims of 
entitlement to service connection for PTSD, entitlement to an 
initial disability rating in excess of 10 percent for the 
residuals of a left knee injury, and entitlement to TDIU

I.  PTSD

As noted above, in December 2007, the Board remanded the issue of 
entitlement to service connection for PTSD for additional 
evidentiary development.  This development was to include 
obtaining a VA PTSD examination, to determine whether the 
appellant had a diagnosis of PTSD, compliant with the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association, and if so, whether such a 
diagnosis was due to a verified stressor.  The September 2009 VA 
examination report failed to indicate whether the appellant's 
currently diagnosed PTSD is the result of his alleged stressor.  

Further, the Board is aware that recently, VA amended its rules 
for adjudicating disability compensation claims for PTSD 
(contained at 38 CFR § 3.304(f)) to relax the evidentiary 
standard for establishing the required in-service stressor in 
certain cases.  This revision adds to the types of claims the VA 
will accept through credible lay testimony alone, as being 
sufficient to establish occurrence of an in-service stressor 
without undertaking other development to verify the Veteran's 
account.  

The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) A VA psychiatrist or 
psychologist, or contract equivalent, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD; (2) 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.

The new § 3.304(f)(3) defines "fear of hostile military or 
terrorist activity" to mean that a Veteran experienced, 
witnessed, or was confronted with an event or circumstances that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others and the 
Veteran's response to the event or circumstances involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  The event or circumstances include (but 
are not limited to) the following:  actual or potential 
improvised explosive device (IED); vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; small arms 
fire, including suspected sniper fire; or attack upon friendly 
aircraft.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  Accordingly, the appellant's 
claim must be remanded to obtain an addendum to the September 
2009 VA examination report.
II.  Residuals of Left Knee Injury

In a December 2009 rating action, VA granted entitlement to 
service connection for the residuals of a left knee injury, 
awarding a 10 percent disability rating.  In a March 2010 
statement, the appellant indicated that he did not agree with 
this percentage and that his left knee disorder is more severe 
than currently contemplated by the 10 percent disability rating.  
Because the filing of a NOD initiates appellate review, the claim 
must be remanded for the preparation of a Statement of the Case.  
See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).

III.  TDIU

The Board also remands the TDIU claim, as a favorable 
determination on the PTSD and increased rating claims would alter 
the basis for TDIU consideration.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(noting that issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
claimant's claim for the second issue).  Thus, the Board 
instructs that the TDIU claim, while on remand, be deferred until 
a determination on the aforementioned claims have been made.  See 
Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain an addendum to 
the appellant's September 2009 VA PTSD 
examination.  If possible, the same VA 
examiner who conducted the initial 
examination should provide this addendum.  
The VA examiner should be provided with 
and review a complete copy of this REMAND 
as well as the appellant's VA claims file.  
The VA PTSD examination addendum report 
should indicate this has been 
accomplished.

The VA examiner should state whether it is 
at least as likely as not that the 
appellant currently suffers from PTSD as a 
result of his time in active duty service.  
Specifically, is it as least as likely as 
not that the appellant's alleged parachute 
fall is the cause of his current PTSD?  
The VA examiner should also specifically 
address the appellant's significant drug 
abuse history in forming this opinion.

It would be helpful if the VA examiner 
would use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

2.  The AMC should provide the appellant 
with a Statement of the Case as to the 
issue of an initial disability rating in 
excess of 10 percent for the residuals of 
a left knee injury.  The appellant should 
be informed that he must file a timely and 
adequate Substantive Appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2010).  If a timely 
Substantive Appeal is not filed, the claim 
should not be certified to the Board.
3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to service 
connection for PTSD and entitlement to TDIU 
should be readjudicated.  If these claims 
remain denied, a Supplemental Statement of 
the Case should be provided to the 
appellant and his representative.  After 
they have had an adequate opportunity to 
respond, these issues should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


